357 S.W.3d 316 (2012)
STATE of Missouri, Respondent,
v.
Heath L. CALFEE, Appellant.
No. WD 72893.
Missouri Court of Appeals, Western District.
January 31, 2012.
Jeffrey Scott Eastman, Gladstone, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Division Three: KAREN KING MITCHELL, P.J., JAMES M. SMART, JR., and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Heath Calfee appeals his conviction after a jury trial on one count of felony driving while intoxicated. We affirm the judgment. Rule 30.25(b).